Citation Nr: 1214316	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for bilateral hearing loss.  A videoconference Board hearing was held at the RO in July 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Veteran has pursued a claim of service connection for PTSD consistently throughout the pendency of this appeal.  The medical evidence indicates that the Veteran has been diagnosed as having chronic adjustment disorder with depression.  In June 2011, the RO granted the Veteran's claim of service connection for chronic adjustment disorder with depression (which was characterized as chronic adjustment disorder with depression (claimed as posttraumatic stress disorder (PTSD)).  Given the foregoing, and in light of the Court's decision in Clemons, the issues are as stated on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's lay statements and Board hearing testimony concerning his in-service exposure to significant acoustic trauma and his claimed in-service stressor are consistent with the facts and circumstances of his active combat service in Vietnam.

2.  The competent evidence shows that the Veteran does not experience any disability due to bilateral hearing loss for VA compensation purposes.

3.  The competent evidence shows that the Veteran has not been diagnosed as having PTSD which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service nor may bilateral sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2005 and in April 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral hearing loss or for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the November 2005 and April 2010 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2005 VCAA notice was issued prior to the currently appealed rating decision issued in May 2006; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's bilateral hearing loss and PTSD to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

The Veteran has contended that he was treated at the VA Outpatient Clinic in Martinez, California ("VAOPC Martinez") for his claimed disabilities.  In response to a request for the Veteran's records, however, this facility notified the RO in June 2010 that it had no records that the Veteran had been treated there.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In August 2010, the RO formally determined that the Veteran's treatment records from VAOPC Martinez were not available for review.  The RO notified the Veteran of the response received from the VAOPC Martinez in an August 2010 letter.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations in December 2010 which addressed the contended causal relationships between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Service Connection

The Veteran contends that he incurred bilateral hearing loss and PTSD during active service.  He specifically contends that he was exposed to significant in-service acoustic trauma while in the Republic of Vietnam which led him to develop his claimed bilateral hearing loss.  He also specifically contends that he experienced an in-service stressor while on active combat service in the Republic of Vietnam which led him to develop his claimed PTSD.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Certain chronic diseases, including psychoses and sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

(a)  Hearing Loss

The Veteran has contended that in-service exposure to significant acoustic trauma while in combat in Vietnam caused or contributed to his claimed bilateral hearing loss.  

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's available service personnel records show that he was in Vietnam from August 1970 to November 1971 and was assigned to several U.S. Army artillery battalions.  His in-service duties included cannoneer, ammo handler, gunner, and security guard.  He participated in an Unnamed Campaign and was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal w/60 Device.  The Veteran also has contended that his in-service unit came under Viet Cong attack in March and April 1971 while stationed at Fire Support Base Blue north of Saigon.  In May 2010, the Joint Services Records Research Center (JSRRC) confirmed that Fire Support Base Blue had come under enemy attack during this time period.  Accordingly, the Board finds that the Veteran had active combat service in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board also finds the Veteran's lay statements and Board hearing testimony concerning his in-service exposure to significant acoustic trauma to be credible because they are consistent with the facts and circumstances of his active combat service in Vietnam.

Although the Board acknowledges that the Veteran had active combat service in Vietnam and was exposed to significant in-service acoustic trauma during such service, more is required in the form of competent medical evidence demonstrating the presence of current bilateral hearing loss and a nexus between this disability and active service in order to establish service connection for bilateral hearing loss.  The competent evidence does not support granting service connection for bilateral hearing loss in this case because it does not show that the Veteran currently experiences bilateral hearing loss for VA compensation purposes which could be attributed to active service.  See 38 C.F.R. § 3.385 (2011).  For example, the Veteran's service treatment records show that, at his enlistment physical examination in April 1969, clinical evaluation of his ears was normal.  The Veteran denied any relevant pre-service medical history and it was noted that he was in "good health."  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

At his separation physical examination in November 1971, his hearing was 15/15 (or within normal limits) on whispered voice hearing test.  The Veteran stated that his condition had not changed since his most recent physical and he was in "excellent condition."  

The Veteran testified at his July 2009 Board hearing that his in-service duties included working as a gunner operating an M-60 machine gun and as a cannoneer operating twin 40-mm cannons.  He also testified that he had been told that he had suffered permanent bilateral hearing loss.

On private audiology evaluation in September 2009, the Veteran's complaints included "constant 'ringing' in his right ear and intermittent 'ringing' in his left ear."  He reported that his hearing problems began after his Vietnam service.  He also reported in-service noise exposure to "cannon and artillery noise...without hearing protection."  Audiometric testing results showed hearing within normal limits bilaterally except for moderate sensorineural hearing loss at 4000 Hertz (Hz) in the right ear and mild sensorineural hearing loss at 4000 Hz in the left ear.  Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The private audiologist opined that the Veteran's high frequency hearing loss "may be due to loud noise exposure in the military."

On VA audiology examination in December 2010, the VA examiner noted that the Veteran had not reported "that he has a hearing problem."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his in-service noise exposure included firing twin anti-aircraft cannons, firing the M-60, and serving with an artillery unit which fired 155-mm Howitzer and 8-inch guns.  All of this exposure occurred without the use of hearing protection.  He also reported that his hearing was "pretty good."  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
5
15
LEFT
5
10
5
10
25

Speech audiometry revealed speech recognition ability of 94 percent in each ear which was considered "excellent (normal)."  The VA examiner concluded that the Veteran had bilaterally normal hearing "with a mild notch" at 6000 Hertz in the left ear and excellent word recognition ability.  This examiner also concluded that hearing loss was not present and the Veteran had "normal hearing today."  

In a May 2011 addendum to the December 2010 VA audiology examination report, the VA examiner who had seen the Veteran in December 2010 stated that there was "a slight asymmetry with better hearing in the right ear."  This examiner also stated that, due to the lack of audiometric testing at the Veteran's separation physical examination, she could not determine if the Veteran had incurred a threshold shift or bilateral hearing loss as a result of in-service noise exposure.  This examiner further opined that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by his in-service noise exposure.

The Board acknowledges the Veteran's assertions and hearing testimony that he incurred bilateral hearing loss during active service, including while in combat in Vietnam.  Although the competent evidence demonstrates that the Veteran had active combat service in Vietnam, it does not support the lay assertions and Board hearing testimony concerning the contended etiological relationship between his claimed bilateral hearing loss and active service.  The Board acknowledges that, in September 2009, a private audiologist opined that the Veteran's high frequency hearing loss "may be due to loud noise exposure in the military."  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the September 2009 private audiology evaluation is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for bilateral hearing loss.  

The Board observes in this regard that, although audiometric testing results were not provided in the September 2009 private audiology evaluation, clarification of this private medical evidence is not required.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (finding that, in cases where "the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report," VA has a limited duty to attempt to obtain clarification of private medical evidence).  Even assuming for the sake of argument only that the evidence which might be obtained (audiometric testing results) from the September 2009 private audiologist was "relevant, factual, and objective" if it could be obtained by VA on remand, the Board already has concluded that the September 2009 audiology evaluation is entitled to little probative value due to the speculative nature of the private audiologist's opinion concerning the contended etiological relationship between the Veteran's claimed bilateral hearing loss and active service.  In other words, attempting to obtain the September 2009 audiometric testing results would not have any bearing on the probative value of the September 2009 private audiologist's speculative opinion with respect to whether the Veteran's claimed bilateral hearing loss is related to active service.  Moreover, a December 2010 VA examination report was obtained, more or less contemporaneous to the September 2009 report, which showed that the Veteran did not meet the standards for VA hearing loss.  Thus, a remand to attempt to obtain clarification of the September 2009 private audiology evaluation by requesting audiometric testing results is not required.  Id.

The Board also recognizes that, in a May 2011 addendum to the December 2010 VA examination report, the VA examiner opined that, due to the lack of audiometric testing results at the Veteran's separation physical examination, she could not determine whether he had incurred bilateral hearing loss as a result of active service.  This finding is contradicted directly by the next sentence in the May 2011 addendum in which the VA examiner opined that it was at least as likely as not that bilateral hearing loss was caused by in-service noise exposure.  The VA examiner who provided the May 2011 addendum to the December 2010 VA examination report did not explain this contradiction in her opinion concerning the contended etiological relationship between bilateral hearing loss and active service.  Although the VA examiner concluded in May 2011 that the Veteran experienced bilateral hearing loss which was attributable to active service, the competent evidence does not show that the Veteran experiences bilateral hearing loss for VA compensation purposes (including at the December 2010 VA examination).  See 38 C.F.R. § 3.385 (2011).  The May 2011 VA examiner also did not explain the contradiction between her finding that the Veteran's hearing was normal at the December 2010 VA examination and her May 2011 opinion that the Veteran had bilateral hearing loss which was related to active service.  The probative value of the May 2011 VA examiner's opinion is undercut further by her suggestion that the lack of contemporaneous service records (i.e., no audiometric testing results at the Veteran's separation physical examination) made it difficult for her to provide the requested nexus opinion.  The Court has held that a lack of contemporaneous service treatment records is not an "absolute bar" to granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Given the inconsistencies in the May 2011 VA examiner's opinion, the Board finds that it is less than probative on the issue of whether the Veteran's claimed bilateral hearing loss is related to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability. The Board has considered whether the Veteran experienced bilateral hearing loss for VA compensation purposes at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of bilateral hearing loss for VA compensation purposes at any time during the pendency of this appeal.  See 38 C.F.R. § 3.385 (2011).  

The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current hearing loss disability in accordance with VA standards.  See 38 C.F.R. § 3.385.  In making this determination, the Board finds it significant that the only evidence of record indicating a current diagnosis of bilateral hearing loss is the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience hearing loss symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss during service, and has continued to experience left ear hearing loss symptoms since service. 

The Board also finds that the Veteran's reports that he has continued to have hearing loss symptoms since service are mostly credible, although he reported on VA examination in December 2010 that his hearing was "pretty good." 

However, although the Veteran contends that he has a current hearing loss disability, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The private audiologist in September 2009 found that the Veteran had moderate sensorineural hearing loss at 4000 Hertz (Hz) in the right ear and mild sensorineural hearing loss at 4000 Hz in the left ear, but this does not demonstrate that the Veteran actually had a hearing loss disability according to VA regulations.  As noted, the Veteran can have decreased hearing without meeting the standards for VA hearing loss.  Moreover, the VA examination in December 2010 shows that the Veteran does not, in fact, meet the criteria for a hearing loss disability under VA regulations.  The Veteran's opinion is insufficient to provide the requisite diagnosis because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding a current diagnosis of a hearing loss disability are merely speculation as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis. 

The Board finds the VA audiological evaluation performed in December 2010 to be more probative as to the presence of any current hearing loss disability.  This medical record shows that the Veteran does not have a hearing loss disability for VA purposes, in accordance with 38 C.F.R. § 3.385.  While there are reported symptoms of hearing loss, there is no diagnosed hearing loss disability.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current hearing loss disability.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

(b)  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Veteran has contended that his in-service stressors while on active combat service in Vietnam caused or contributed to his PTSD.  The Board again recognizes that the Veteran had active combat service in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The competent evidence does not support the lay assertions and Board hearing testimony regarding the Veteran's PTSD.  It shows instead that, although the Veteran has complained of experiencing PTSD since active service, and although his claimed in-service stressor has been corroborated by the JSRRC, he does not experience any current disability due to PTSD which could be attributed to active service.  For example, the Veteran's service treatment records are completely silent for any complaints of or treatment for PTSD at any time during active service.  These records show instead that the Veteran's psychiatric system was normal at his enlistment and separation physical examinations.  The Veteran's service personnel records (DA Form 20) show that he was assigned to B Battery, 7th Battalion, 8th Artillery, from April to July 1971 while in Vietnam and his in-service duties were ammo handler while assigned to this unit.

The Veteran reported on a VA Form 21-0781 date-stamped as received by the RO in January 2006 that his in-service stressor occurred when Fire Support Base Blue was hit with incoming enemy fire while he was in Vietnam.

The Veteran testified at his July 2009 Board hearing that his in-service stressor occurred when his unit was hit with incoming enemy fire at Fire Support Base Blue in Vietnam.  He stated that, following this enemy attack, he had helped line up the dead bodies of the enemy soldiers which had attacked Fire Support Base Blue on the previous evening.  He testified that this attack on Fire Support Base Blue had occurred in March or April 1971.  He also testified that Fire Support Base Blue had been located north of Saigon.  

In response to a request for corroboration of the Veteran's in-service stressor, the JSRRC notified VA in May 2010 that a review of unit records for 7th Battalion, 8th Artillery, showed that personnel from this unit had been assigned to Fire Support Base Blue and had received incoming fire and small arms fire on February 10, 1971.  Fire Support Base Blue also received heavy incoming fire "and a ground probe" on February 23, 1971.  At that time, the petroleum, oil, and lubricant dump had been hit and destroyed.  Two members of this unit were killed and 4 were wounded during this enemy attack on Fire Support Base Blue on February 23, 1971.

On VA examination in December 2010, the Veteran's complaints included "ongoing sleep problems," nightmares, difficulty getting along with others, and symptoms of depression.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran's "stressor statement is consistent with what [he] reported" at this examination concerning his in-service stressor.  His sleep difficulties began in 1973 or 1974 and included difficulty falling and staying asleep.  He reported "ongoing nightmares about the body count a few times a week.  He reported that then this decreased to a few times a month."  He also reported problems in his first marriage and ongoing contact with his children.  His first wife had died in 2003 and his current wife had kidney cancer in remission.  His last nightmare had occurred approximately 1 year earlier.  There were no triggers for his nightmares.  He experienced intrusive thoughts about Vietnam "at times."  He denied experiencing flashbacks.  He did not have difficulty in crowds or in public.  He had friends and hobbies.  His social relationships "are 'better than before.'"  He denied a sense of a foreshortened future.  He was hypervigilant and "still checks his house to make sure no one is in the room."  He had problems with irritability and outbursts of anger "which were more problematic until 1985."  He had difficulty with memory and concentration "at times."  He was forgetful and did not remember the names of people he knew occasionally.  His weight was stable.  He "sometimes" did not have any energy but was motivated "at times."  He had been married twice and had been married to his current wife for 3 years.  His first marriage had lasted 14 years.  He lived with his wife, 2 step children, and a step-grandchild.  

Mental status examination of the Veteran in December 2010 showed he appeared younger than his stated age and was well groomed and casually dressed, a mildly dysphoric mood with "underlying sadness and melancholy," spontaneous speech with normal rate, volume, and tone, goal-directed thought process, no looseness of associations or flight of ideas, intermittent intrusive thoughts about Vietnam, no hallucinations or delusions, no suicidal or homicidal ideation, full orientation, and mild short-term memory impairment.  The VA examiner stated that the Veteran's history and mental status examination were consistent with the diagnosis of adjustment reaction with prolonged depressive reaction "and there were no other mental disorders found."  This examiner also stated that, based on the psychiatric interview and a review of the claims file, the Veteran did not meet the criteria for a diagnosis of PTSD.  "At some point it appears that the [Veteran] had some symptoms of PTSD.  His PTSD symptoms are now in remission."  The Axis I diagnoses included adjustment reaction with prolonged depressive reaction and PTSD by history (in remission).

The Board acknowledges that the Veteran is competent to report that he has continued to experience psychiatric symptoms since the military.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced his reported stressors in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether his unit was hit with incoming enemy fire at Fire Support Base Blue in Vietnam, and whether he has continued to experience nightmares, depressive symptoms, and sleep problems since that time.  The Veteran's statements also are credible as they have been consistent throughout the record and are also consistent with the personnel records showing that his unit had been assigned to Fire Support Base Blue and had received incoming fire and small arms fire on February 10, 1971, and heavy incoming fire "and a ground probe" on February 23, 1971.  However, as noted above, it does not follow that any present psychiatric disorder is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from nightmares, depressive symptoms, and sleep problems since service, he is not competent to determine the underlying cause of these symptoms, i.e., PTSD. 

The Veteran contends that he currently has PTSD related to his military service, however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service stressors and any current psychiatric disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any psychiatric disorder are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA examination report in December 2010 to be more probative as to the etiology of the current psychiatric disorder.  The examiner reviewed the claims file and examined the Veteran and found that his current psychiatric disorder was chronic adjustment disorder with depression and that any PTSD symptoms were in remission.  There are no other medical opinions of record addressing the etiology of the Veteran's psychiatric disability.

As noted, a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  Although the Board recognizes that the December 2010 VA examiner stated that the Veteran had experienced "some symptoms of PTSD" in the past, this examiner also stated that the Veteran's PTSD symptoms currently were in remission and rendered a diagnosis of PTSD by history.  This examiner concluded that the Veteran had no psychiatric disabilities other than adjustment reaction with prolonged depressive reaction.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he currently experiences PTSD which could be attributed to active service.  

Additionally, as the Veteran's first finding of a psychiatric disorder was in 2010, approximately 39 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has PTSD that had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for PTSD are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


